Exhibit 10.4

AHCA CONTRACT NO. FA972
AMENDMENT NO. 2


THIS CONTRACT, entered into between the State of Florida, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC., D/B/A HEALTHEASE, hereinafter referred to as the "Vendor," or “Health
Plan,” is hereby amended as follows:
1.
Standard Contract, Section III., Item B., Contract Managers, sub-item 1., is
hereby amended to now read as follows:

1.
The Agency’s Contract Manager’s contact information is as follows:

Kenyatta Smith
Agency for Health Care Administration
2727 Mahan Drive, MS #50
Tallahassee, FL 32308
(850) 412-4068
2.
Effective January 1, 2013, Attachment I, Scope of Services, Capitated Health
Plans, Section D., Service(s) to be Provided, Item 2., Approved Expanded
Benefits, sub-item a., Table 6, Effective Date: 09/01/12 – 08/31/15, Non-Reform
Expanded Services,, is hereby deleted in its entirety and replaced with Table 6,
Effective Date 01/01/13 – 08/31/15 (010113), Non-Reform Expanded Services, as
follows:

TABLE 6
Effective Date: 01/01/13 – 08/31/15 (010113)
Non-Reform Expanded Services
Not limited to three (3) home health visits per day
One (1) general office visit per day
Up to $25 credit per household each month for selected over the counter drugs
and/or health supplies.



Unless otherwise stated, this Amendment shall be effective upon execution by
both Parties.
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in this Contract.
This Amendment and all its attachments are hereby made part of this Contract.
This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA972, Amendment No. 2, Page 1 of 2



--------------------------------------------------------------------------------

Exhibit 10.4

IN WITNESS WHEREOF, the Parties hereto have caused this two (2) page Amendment
to be executed by their officials thereunto duly authorized.
 
WELLCARE OF FLORIDA, INC., D/B/A
 
 
STATE OF FLORIDA, AGENCY FOR
 
HEALTHEASE
 
 
HEALTH CARE ADMINISTRATION
SIGNED
 
 
SIGNED
 
BY:
/s/ Christina Cooper
 
BY:
/s/ Elizabeth Dudek
NAME:
Christina Cooper
 
NAME:
Elizabeth Dudek
TITLE:
President, FL and HI Division
 
TITLE:
Secretary
DATE:
3/13/2013
 
DATE:
3/14/2013







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA972, Amendment No. 2, Page 2 of 2

